
	
		I
		112th CONGRESS
		1st Session
		H. R. 998
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Polis (for
			 himself, Mr. Ackerman,
			 Mr. Farr, Mr. Baca, Mr.
			 Filner, Ms. Baldwin,
			 Mr. Frank of Massachusetts,
			 Ms. Berkley,
			 Mr. Al Green of Texas,
			 Mr. Berman,
			 Mr. Grijalva,
			 Mr. Blumenauer,
			 Mr. Gutierrez,
			 Mr. Brady of Pennsylvania,
			 Mr. Hastings of Florida,
			 Mr. Braley of Iowa,
			 Mr. Himes,
			 Mrs. Capps,
			 Mr. Hinchey,
			 Mr. Capuano,
			 Ms. Hirono,
			 Ms. Castor of Florida,
			 Mr. Holt, Ms. Chu, Mr.
			 Honda, Mr. Cicilline,
			 Mr. Israel,
			 Ms. Clarke of New York,
			 Mr. Jackson of Illinois,
			 Mr. Courtney,
			 Ms. Jackson Lee of Texas,
			 Mr. Crowley,
			 Mr. Kildee,
			 Mrs. Davis of California,
			 Mr. Kucinich,
			 Mr. DeFazio,
			 Mr. Langevin,
			 Ms. DeGette,
			 Mr. Larson of Connecticut,
			 Mr. Deutch,
			 Ms. Lee of California,
			 Mr. Doyle,
			 Mr. Levin,
			 Mr. Ellison,
			 Mr. Lewis of Georgia,
			 Mr. Engel,
			 Ms. Zoe Lofgren of California,
			 Ms. Eshoo,
			 Mr. Luján,
			 Mr. Keating,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. Ros-Lehtinen,
			 Ms. Matsui,
			 Mr. Rothman of New Jersey,
			 Mrs. McCarthy of New York,
			 Ms. Roybal-Allard,
			 Ms. McCollum,
			 Ms. Linda T. Sánchez of California,
			 Mr. McDermott,
			 Mr. Sarbanes,
			 Mr. McGovern,
			 Ms. Schakowsky,
			 Mr. Meeks,
			 Mr. Serrano,
			 Mr. Michaud,
			 Mr. Sherman,
			 Ms. Moore,
			 Ms. Speier,
			 Mr. Moran,
			 Mr. Stark,
			 Mr. Murphy of Connecticut,
			 Ms. Sutton,
			 Mr. Nadler,
			 Mr. Tonko,
			 Mrs. Napolitano,
			 Mr. Towns,
			 Mr. Neal, Ms. Tsongas, Ms.
			 Norton, Mr. Van Hollen,
			 Mr. Olver,
			 Ms. Wasserman Schultz,
			 Mr. Pallone,
			 Mr. Waxman,
			 Mr. Peters,
			 Mr. Weiner,
			 Ms. Pingree of Maine,
			 Mr. Welch,
			 Mr. Quigley,
			 Ms. Woolsey,
			 Ms. Richardson,
			 Mr. Wu, Mr. Yarmuth, Mr.
			 Cohen, Mr. Cummings,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Pascrell,
			 Mr. Carson of Indiana, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To end discrimination based on actual or perceived sexual
		  orientation or gender identity in public schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Non-Discrimination Act of
			 2011.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)Public school
			 students who are lesbian, gay, bisexual or transgender (LGBT), or are perceived
			 to be LGBT, or who associate with LGBT people, have been and are subjected to
			 pervasive discrimination, including harassment, bullying, intimidation and
			 violence, and have been deprived of equal educational opportunities, in schools
			 in every part of our Nation.
				(2)While
			 discrimination, including harassment, bullying, intimidation and violence, of
			 any kind is harmful to students and to our education system, actions that
			 target students based on sexual orientation or gender identity represent a
			 distinct and especially severe problem.
				(3)Numerous social
			 science studies demonstrate that discrimination, including harassment,
			 bullying, intimidation and violence, at school has contributed to high rates of
			 absenteeism, dropout, adverse health consequences, and academic
			 underachievement among LGBT youth.
				(4)When left
			 unchecked, discrimination, including harassment, bullying, intimidation and
			 violence, in schools based on sexual orientation or gender identity can lead,
			 and has lead to, life-threatening violence and to suicide.
				(5)Public school
			 students enjoy a variety of constitutional rights, including rights to equal
			 protection, privacy, and free expression, which are infringed when school
			 officials engage in discriminatory treatment or are indifferent to
			 discrimination, including harassment, bullying, intimidation and violence, on
			 the basis of sexual orientation or gender identity.
				(6)While Federal statutory protections
			 expressly address discrimination on the basis of race, color, sex, religion,
			 disability, and national origin, Federal civil rights statutes do not expressly
			 include sexual orientation or gender identity. As
			 a result, students and parents have often had limited legal recourse to redress
			 for discrimination on the basis of sexual orientation or gender
			 identity.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that all students have access to
			 public education in a safe environment free from discrimination, including
			 harassment, bullying, intimidation and violence, on the basis of sexual
			 orientation or gender identity;
				(2)to provide a
			 comprehensive Federal prohibition of discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(3)to provide
			 meaningful and effective remedies for discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(4)to invoke congressional powers, including
			 but not limited to the power to enforce the 14th Amendment to the Constitution
			 and to provide for the general welfare pursuant to section 8 of article I of
			 the Constitution and the power to enact all laws necessary and proper for the
			 execution of the foregoing powers pursuant to section 8 of article I of the
			 Constitution, in order to prohibit discrimination in public schools on the
			 basis of sexual orientation or gender identity; and
				(5)to allow the Department of Education to
			 effectively combat discrimination based on sexual orientation or gender
			 identity in public schools through regulation and enforcement, as the
			 Department has issued regulations under and enforced title IX of the Education
			 Amendments of 1972 and other nondiscrimination laws in a manner that
			 effectively addresses discrimination.
				3.DefinitionsFor purposes of this Act:
			(1)Program or
			 activityThe terms program or activity and
			 program have same meanings given such terms as applied under
			 section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a) to the
			 operations of public entities under paragraph (2)(B) of such section.
			(2)Gender
			 IdentityThe term gender identity means the
			 gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the individual’s
			 designated sex at birth.
			(3)HarassmentThe term harassment means
			 conduct that is sufficiently severe, persistent, or pervasive to limit a
			 student's ability to participate in or benefit from a public school education
			 program or activity, or to create a hostile or abusive educational environment
			 at a public school, including acts of verbal, nonverbal, or physical
			 aggression, intimidation, or hostility, if such conduct is based on—
				(A)a student’s actual
			 or perceived sexual orientation or gender identity; or
				(B)the actual or perceived sexual orientation
			 or gender identity of a person or persons with whom a student associates or has
			 associated.
				(4)Public
			 SchoolsThe term public schools means public
			 elementary and secondary schools, including local educational agencies,
			 educational service agencies, and State educational agencies, as defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965.
			(5)Sexual
			 OrientationThe term sexual orientation means
			 homosexuality, heterosexuality, or bisexuality.
			(6)StudentThe term student means an
			 individual who is enrolled in a public school or who, regardless of official
			 enrollment status, attends classes or participates in a public school’s
			 programs or educational activities.
			4.Prohibition
			 against discrimination; exceptions
			(a)In
			 generalNo student shall, on the basis of actual or perceived
			 sexual orientation or gender identity of such individual or of a person with
			 whom the student associates or has associated, be excluded from participation
			 in, or be denied the benefits of, or be subjected to discrimination under any
			 program or activity receiving Federal financial assistance.
			(b)HarassmentFor
			 purposes of this Act, discrimination includes, but is not limited to,
			 harassment of a student on the basis of actual or perceived sexual orientation
			 or gender identity of such student or of a person with whom the student
			 associates or has associated.
			(c)Retaliation
			 prohibited
				(1)ProhibitionNo
			 person shall be excluded from participation in, be denied the benefits of, or
			 be subjected to discrimination, retaliation, or reprisal under any program or
			 activity receiving Federal financial assistance based on his or her opposition
			 to conduct made unlawful by this Act.
				(2)DefinitionFor
			 purposes of this subsection, opposition to conduct made unlawful by this
			 Act includes, but is not limited to—
					(A)opposition to
			 conduct reasonably believed to be made unlawful by this Act,
					(B)any formal or
			 informal report, whether oral or written, to any governmental entity, including
			 public schools and employees thereof, regarding conduct made unlawful by this
			 Act or reasonably believed to be made unlawful by this Act,
					(C)participation in
			 any investigation, proceeding, or hearing related to conduct made unlawful by
			 this Act or reasonably believed to be made unlawful by this Act, and
					(D)assistance or
			 encouragement provided to any other person in the exercise or enjoyment of any
			 right granted or protected by this Act,
					if in the
			 course of that expression, the person involved does not purposefully provide
			 information known to be false to any public school or other governmental entity
			 regarding a violation, or alleged violation, of this Act.5.Federal
			 administrative enforcement; report to congressional committeesEach Federal department and agency which is
			 empowered to extend Federal financial assistance to any education program or
			 activity, by way of grant, loan, or contract other than a contract of insurance
			 or guaranty, is authorized and directed to effectuate the provisions of section
			 4 of this Act with respect to such program or activity by issuing rules,
			 regulations, or orders of general applicability which shall be consistent with
			 achievement of the objectives of the Act authorizing the financial assistance
			 in connection with which the action is taken. No such rule, regulation, or
			 order shall become effective unless and until approved by the President.
			 Compliance with any requirement adopted pursuant to this section may be
			 effected—
			(1)by the termination
			 of or refusal to grant or to continue assistance under such program or activity
			 to any recipient as to whom there has been an express finding on the record,
			 after opportunity for hearing, of a failure to comply with such requirement,
			 but such termination or refusal shall be limited to the particular political
			 entity, or part thereof, or other recipient as to whom such a finding has been
			 made, and shall be limited in its effect to the particular program, or part
			 thereof, in which such noncompliance has been so found, or
			(2)by any other means
			 authorized by law,
			except that no
			 such action shall be taken until the department or agency concerned has advised
			 the appropriate person or persons of the failure to comply with the requirement
			 and has determined that compliance cannot be secured by voluntary means. In the
			 case of any action terminating, or refusing to grant or continue, assistance
			 because of failure to comply with a requirement imposed pursuant to this
			 section, the head of the Federal department or agency shall file with the
			 committees of the House and Senate having legislative jurisdiction over the
			 program or activity involved a full written report of the circumstances and the
			 grounds for such action. No such action shall become effective until 30 days
			 have elapsed after the filing of such report.6.Cause of
			 action
			(a)Cause of
			 actionSubject to subsection (c) of this section, an aggrieved
			 individual may assert a violation of this Act in a judicial proceeding.
			 Aggrieved persons may be awarded all appropriate relief, including but not
			 limited to equitable relief, compensatory damages, cost of the action, and
			 remedial action.
			(b)Rule of
			 constructionThis section shall not be construed to preclude an
			 aggrieved individual from obtaining other remedies under any other provision of
			 law or to require such individual to exhaust any administrative complaint
			 process or notice-of-claim requirement before seeking redress under this
			 section.
			(c)Statute of
			 limitationsFor actions brought pursuant to this section, the
			 statute of limitations period shall be determined in accordance with section
			 1658(a) of title 28 of the United States Code. The tolling of any such
			 limitations period shall be determined in accordance with the law governing
			 actions under section 1979 of the Revised Statutes (42 U.S.C. 1983) in the
			 forum State.
			7.State
			 immunity
			(a)State
			 immunityA State shall not be immune under the 11th Amendment to
			 the Constitution of the United States from suit in Federal court for a
			 violation of this Act.
			(b)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment to the Constitution or otherwise, to a suit brought by an
			 aggrieved individual for a violation of section 4 of this Act.
			(c)RemediesIn
			 a suit against a State for a violation of this Act, remedies (including
			 remedies both at law and in equity) are available for such a violation to the
			 same extent as such remedies are available for such a violation in the suit
			 against any public or private entity other than a State.
			8.Attorney’s
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Student
			 Nondiscrimination Act of 2011, after Religious Land Use and
			 Institutionalized Persons Act of 2000,.
		9.Effect on other
			 laws
			(a)Federal and
			 State nondiscrimination lawsNothing in this Act shall be construed to
			 preempt, invalidate, or limit rights, remedies, procedures, or legal standards
			 available to victims of discrimination or retaliation under any other Federal
			 law or law of a State or political subdivision of a State, including title VI
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the Revised Statutes (42
			 U.S.C. 1983). The obligations imposed by this Act are in addition to those
			 imposed by title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
			(b)Free speech and
			 expression laws and religious student groupsNothing in this Act shall be construed to
			 alter legal standards regarding, or affect the rights available to individuals
			 or groups under, other Federal laws that establish protections for freedom of
			 speech and expression, such as legal standards and rights available to
			 religious and other student groups under the 1st Amendment to the Constitution
			 and the Equal Access Act (20 U.S.C. 4071 et seq.).
			10.
			 SeverabilityIf any provision
			 of this Act, or any application of such provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act, and
			 the application of the provision to any other person or circumstance shall not
			 be affected.
		11.Effective
			 dateThis Act shall take
			 effect 60 days after the date of the enactment of this Act and shall not apply
			 to conduct occurring before the effective date of this Act.
		
